Citation Nr: 1030096	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-18 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial(compensable) disability rating for 
service-connected bilateral hearing loss from August 9, 2004, to 
March 23, 2007.

2.  Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 30 percent 
disabling, from March 24, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, in granting service connection for bilateral 
hearing loss, assigned a noncompensable evaluation, effective 
from August 9, 2004.  

The RO, later, while the appeal was pending, increased the 
disability rating for service-connected hearing loss to 30 
percent disabling, effective March 24, 2007, the date of a VA 
examination.  However, as the increase did not constitute a full 
grant of the benefits sought, the Veteran's claim for a higher 
initial rating remains in appellate status for both periods (from 
August 9, 2004, to March 23, 2007, and from March 24, 2007).  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran testified at a hearing in November 2006, conducted by 
a local RO hearing officer.  The transcript of the hearing has 
been associated with the record.  


FINDINGS OF FACT

1.  For the portion of the appeal period dating from August 9, 
2004, to March 23, 2007, the Veteran has demonstrated no worse 
than Level II hearing impairment in both ears.


2.  For the portion of the appeal period beginning March 24, 
2007, the Veteran has demonstrated no worse than Level VII 
hearing impairment in his right ear and Level VI hearing 
impairment in his left ear.


CONCLUSIONS OF LAW

1.  From August 9, 2004, to March 23, 2007, the criteria for a 
compensable rating for hearing loss had not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2009).

2.  From March 24, 2007, the criteria for a disability rating in 
excess of 30 percent for hearing loss has not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 
30, 2008).  


Further, upon receipt of claim for service connection for a 
disability, VA is required to review the evidence presented with 
the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the Veteran then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 
7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
May 2006 statement of the case (SOC) in response to the Veteran's 
July 2005 NOD with the initial rating assigned.  The SOC provided 
citations to the pertinent regulations involved, a summary of the 
evidence considered, and notice of the decision and the reasons 
for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran 
nor his representative have argued that there was any deficiency 
with regard to the notice requirements.  Accordingly, the Board 
concludes that, in this case, the RO met the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
Neither the Veteran nor his representative has identified any 
outstanding medical records.


In addition, the Veteran was afforded VA examinations with 
respect to the matter on appeal in March 2005, November 2006, and 
March 2007.  38 C.F.R. §3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes because they provided the necessary test results and 
clinical findings to evaluate the disability under the rating 
criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to 
assist the Veteran with the development of evidence pertinent to 
his claim has been satisfied.

Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of a hearing loss disability is determined by applying 
the criteria set forth at 38 C.F.R. § 4.85 (2009).  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. 
§ 4.85 (2009).

To evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average.  38 C.F.R. § 4.85(b) (2009).  Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment for each ear.  
38 C.F.R. § 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2009).

As noted above, the May 2005 rating decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective August 9, 2004.  
However, in an April 2007 rating decision, the RO increased the 
disability rating to 30 percent, effective March 24, 2007.  Thus, 
the Board will first determine whether the Veteran is entitled to 
a higher initial compensable disability evaluation for the period 
from August 9, 2004, to March 23, 2007.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable disability 
rating for the period from August 9, 2004, to March 23, 2007.  

Review of March 4, 2005, VA audiology findings reveals a puretone 
threshold average of 63.75 decibels in the right ear and 56.25 
decibels in the left ear.  While speech recognition testing 
appears to have been conducted, it is not clear as to the 
results.  To this, it is not clear as to whether the results are 
representative of a controlled speech discrimination test 
(Maryland CNC) as required by VA.  See 38 C.F.R. § 4.85.  The 
examiner also is not shown to have certified that the use of the 
speech recognition test was not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of § 4.86.  See § 4.85(c).  
Thus, these results are not adequate for use in the rating of the 
Veteran's claim.  Essentially, although there were speech 
discrimination scores noted in the report, it is not clear how 
the speech discrimination scores were determined.  As noted, for 
VA purposes, the Maryland CNC Test must be used.  38 C.F.R. 
§ 4.85(a).  

The report of a VA audio examination conducted on March 26, 2005, 
reveals a puretone threshold average of 61.25 decibels in the 
right ear and 52.50 decibels in the left ear.  Speech recognition 
was found to be 94 percent for each ear.  These audiometric 
findings equate to Level II hearing in the right ear and Level I 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When 
those values are applied to Table VII, it is apparent that the 
noncompensable rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing loss 
under the provisions of 38 C.F.R. § 4.85.

The report of a VA audio examination conducted in November 2006 
reveals a puretone threshold average of 62.25 decibels in the 
right ear and 57.50 decibels in the left ear.  Speech recognition 
was found to be 94 percent for each ear.  These audiometric 
findings equate to Level II hearing in the right ear and Level II 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When 
those values are applied to Table VII, it shows that a 
noncompensable rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing loss 
under the provisions of 38 C.F.R. § 4.85.

Based on the audiometric data from the March 26, 2005, and 
November 2006 VA audiological examinations, the Board finds that 
the noncompensable disability rating is appropriate for the 
portion of the appeal period from August 9, 2004, to March 23, 
2007, and that there is no basis under the Rating Schedule for a 
higher rating.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100; 
Lendenmann, 3 Vet. App. at 349.  

Furthermore, in consideration of the evidence of record under the 
laws and regulations as set forth above, the Board finds that the 
Veteran is not entitled to an increased disability rating in 
excess of 30 percent since March 24, 2007.  In this regard, the 
Veteran was afforded VA examinations on March 24, 2007, and in 
May 2008.  

The VA audio report dated March 24, 2007, revealed a puretone 
threshold average of 70 decibels in the right ear and 65 decibels 
in the left ear.  Speech recognition was found to be 92 in the 
right ear and 80 percent in the left ear.  These audiometric 
findings, when using the instructions located in 38 C.F.R. 
§ 4.86(b) (because, here, the Veteran's puretone thresholds in 
his right and left ear were less than 30 decibels at 1000 hertz 
and 70 decibels or more at 2000 Hertz), equate to Level VII 
hearing in the right ear and Level VI hearing in the left ear.  
See 38 C.F.R. § 4.85, Table VIa.  When those values are applied 
to Table VII, it is apparent that the 30 percent disability 
rating for the Veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.  The use of Table VI does not 
allow for a rating in excess of 30 percent; in fact it equates to 
findings representative of a noncompensable rating.  

The Veteran was also afforded a VA audio assessment in May 2008.  
However, audiometry findings, necessary to adequately rate the 
Veteran's service-connected bilateral hearing loss disorder were 
not included.  

In making the above determinations, the Board recognizes the 
Veteran's testimony provided in November 2006.  At that time, he 
essentially testified that he wore hearing aids, and that he did 
not know for sure if his hearing had decreased in severity in 
that last year and a half or so.  See hearing transcript 
(transcript), at page three.  He also testified that his hearing 
trouble affected him in his employment, as it made it difficult 
for him to hear when using a cell phone.  See page four of 
transcript.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Nevertheless, as was explained above, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric results are obtained.  
Thus, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law to 
apply VA's Rating Schedule based on the Veteran's audiometric 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered referral for extra-schedular 
consideration including based on the lay statements noted above.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the 
VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned disability rating for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected bilateral hearing loss that 
are unusual or are different from those contemplated by the 
schedular criteria.  Indeed, the Veteran's complaints regard his 
difficulty hearing.  The Veteran has reported that he has trouble 
participating in telephone conversations.  The March 2007 VA 
examination notes complaints of general trouble with all 
conversations.  Although the Board recognizes the Veteran's 
complaints, the evidence simply does not show that his disability 
is unusual or exceptional.  Cf. Martinak.  The Board recognizes 
the Veteran's hearing difficulties, but finds that the rating 
criteria reasonably describe the Veteran's disability level 
(here, during both pertinent periods of time), which centers on 
his hearing impairment.  Therefore, the Veteran's disability 
picture is contemplated by the Rating Schedule and no 
extraschedular referral is required.  See VAOPGCPREC 6-96.  

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an initial 
compensable rating from August 9, 2004, to March 23, 2007, and 
for a disability rating in excess of 30 percent since March 24, 
2007.  Thus, the benefit of the doubt doctrine is not applicable 
and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to a compensable disability rating from August 9, 
2004, to March 23, 2007, for bilateral hearing loss, is denied.

Entitlement to a rating in excess of 30 percent from March 24, 
2007, for bilateral hearing loss, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


